Exhibit 10.7

 
HERITAGE COMMERCE CORP
2004 STOCK OPTION PLAN
 
1.  Purpose of the Plan.
 
The purpose of the Heritage Commerce Corp 2004 Stock Option Plan is to attract
and retain the best available personnel for positions of substantial
responsibility, to provide additional incentive to Directors, Employees and
Consultants of the Company, and to promote the success of the Company’s
business. Options granted under the Plan may be Incentive Stock Options or
Nonstatutory Stock Options, as determined by the Administrator at the time of
grant of an Option and subject to the applicable provisions of Section 422 of
the Code and the regulations promulgated thereunder. The Options offered
pursuant to the Plan are a matter of separate inducement and are not in lieu of
salary or other compensation.
 
2.  Definitions.
 
As used herein, the following definitions shall apply:
 
(a)           “Administrator” means the Board or any of its Committees appointed
pursuant to Section 4 of the Plan.
 
(b)           “Board” means the Board of Directors of the Company.
 
(c)           “Code” means the Internal Revenue Code of 1986, as amended.
 
(d)           “Committee” means a Committee appointed by the Board in accordance
with Section 4 of the Plan.
 
(e)           “Common Stock” means the common stock, no par value, of the
Company.
 
(f)           “Company” means Heritage Commerce Corp, a California corporation.
 
(g)           “Consultant” means any person who is engaged by the Company to
render consulting or advisory services and is compensated for such services.
 
(h)           “Continuous Status as a Director, Employee or Consultant” means
that the director, employment or consulting relationship with the Company is not
interrupted or terminated. Continuous Status as a Director, Employee or
Consultant shall not be considered interrupted in the case of (i) any leave of
absence approved by the Company or (ii) transfers between locations of the
Company or transfers to any subsidiary of the Company, or between a subsidiary
and the Company or any successor. A leave of absence shall include sick leave or
any other personal leave approved by an authorized representative of the
Company. For purposes of Incentive Stock Options, no such leave may exceed
90 days, unless reemployment upon expiration of such leave is guaranteed by
statute or contract, including policies of the Company. If reemployment upon
expiration of a leave of absence approved by the Company is not so guaranteed,
on the day which is three months after the 91st day of such leave any Incentive
Stock Option held by the Optionee shall cease to be treated as an Incentive
Stock Option and shall be treated for tax purposes as a Nonstatutory Stock
Option.
 
(i)           “Director” means a member of the Board of Directors of the
Company.
 
(j)           “Employee” means any person, including an Officer or Director,
employed by the Company. The payment of a director’s fee by the Company shall
not be sufficient to constitute “employment.”
 
(k)           “Exchange Act” means the Securities Exchange Act of 1934, as
amended.
 
(l)           “Fair Market Value” means, as of any date, the value of the Common
Stock determined as follows:
 
(i)           If the Common Stock is listed on any established stock exchange or
a national market system, including without limitation the Nasdaq National
Market of the National Association of Securities Dealers, Inc. Automated
Quotation (“NASDAQ”) System, its Fair Market Value shall be the closing sales
price for such stock (or the closing bid, if no sales were reported) as quoted
on such exchange or system for the last market trading day prior to the time of
determination and reported in The Wall Street Journal or such other source as
the Administrator deems reliable;
 
(ii)           If the Common Stock is quoted on the NASDAQ System (but not on
the Nasdaq National Market thereof) or regularly quoted by a recognized
securities dealer but selling prices are not reported, its Fair Market Value
shall be the mean between the high bid and low asked prices for the Common Stock
on the last market trading day prior to the day of determination; or
 
(iii)           In the absence of an established market for the Common Stock,
the Fair Market Value thereof shall be determined in good faith by the
Administrator.
 
(m)           “Incentive Stock Option” means an Option intended to qualify as an
incentive stock option within the meaning of Section 422 of the Code.
 

--------------------------------------------------------------------------------


 
(n)           “Nonstatutory Stock Option” means an option not intended to
qualify as an Incentive Stock Option.
 
(o)           “Notice of Grant” means the notice of stock option grant to be
given to each of the Optionees.
 
(p)           “Officer” means a person who is an officer of the Company within
the meaning of Section 16 of the Exchange Act and the rules and regulations
promulgated thereunder.
 
(q)           “Option” means a stock option granted pursuant to the Plan.
 
(r)           “Optionee” means a Director, Employee or Consultant who receives
an Option.
 
(s)           “Plan” means the Heritage Commerce Corp 2004 Stock Option Plan.
 
(t)           “Rule 16b-3” means Rule 16b-3 promulgated under the Exchange Act
or any successor thereto.
 
(u)           “Section 16(b)” means Section 16(b) of the Exchange Act.
 
(v)           “Share” means each of the shares of Common Stock subject to an
Option, as adjusted in accordance with Section 11 below.
 
3.  Stock Subject to the Plan.
 
Subject to the provisions of Section 11 of the Plan, the maximum number of
shares of Common Stock that may be issued under this Plan is 850,000 unless
amended by the Board or the shareholders of the Company.
 
If an Option expires or becomes unexercisable without having been exercised in
full, or is surrendered pursuant to an option exchange pursuant to
Section 4(c)(vi) or otherwise, the unpurchased Shares which were subject thereto
shall become available for future grant or sale under the Plan (unless the Plan
has terminated). However, Shares that have actually been issued under the Plan
upon exercise of an Option shall not be returned to the Plan and shall not
become available for future distribution under the Plan.
 
4.  Administration of the Plan.
 
(a)           Administration by Board or Committee of Board.  The Plan shall be
administered as follows:
 
(i)           Multiple Administrative Bodies.  If permitted by Rule 16b-3, the
Plan may be administered by different bodies with respect to Directors, Officers
and Employees who are neither Directors nor Officers.
 
(ii)           Administration With Respect to Directors and Officers.  With
respect to grants of Options to Directors or Employees who are also Officers or
Directors, the Plan shall be administered by (A) the Board if the Board may
administer the Plan in compliance with any applicable laws, including the rules
under Rule 16b-3 relating to the disinterested administration of employee
benefit plans under which Section 16(b) exempt discretionary grants and awards
of equity securities are to be made, or (B) a Committee designated by the Board
to administer the Plan, which Committee shall be constituted to comply with any
applicable laws, including the rules under Rule 16b-3 relating to the
disinterested administration of employee benefit plans under which Section 16(b)
exempt discretionary grants and awards of equity securities are to be made. Once
appointed, such Committee shall continue to serve in its designated capacity
until otherwise directed by the Board. From time to time the Board may increase
the size of the Committee and appoint additional members thereof, remove members
(with or without cause) and appoint new members in substitution therefor, fill
vacancies, however caused, and remove all members of the Committee and
thereafter directly administer the Plan, all to the extent permitted by any
applicable laws, including the rules under Rule 16b-3 relating to the
disinterested administration of employee benefit plans under which Section 16(b)
exempt discretionary grants and awards of equity securities are to be made.
 
(iii)           Administration With Respect to Other Employees and
Consultants.  With respect to grants of Options to Employees or Consultants who
are neither Directors nor Officers, the Plan shall be administered by (A) the
Board or (B) a Committee designated by the Board, which committee shall be
constituted in such a manner as to satisfy the legal requirements relating to
the administration of stock option plans, if any, of United States securities
laws, of California corporate and securities laws, of the Code, and of any
applicable stock exchange (the “Applicable Laws”). Once appointed, such
Committee shall continue to serve in its designated capacity until otherwise
directed by the Board. From time to time the Board may increase the size of the
Committee and appoint additional members thereof, remove members (with or
without cause) and appoint new members in substitution therefor, fill vacancies,
however caused, and remove all members of the Committee and thereafter directly
administer the Plan, all to the extent permitted by the Applicable Laws.
 
(iv)           Compliance with Section 162(m).  If, at any time, awards made
under the Plan shall be subject to Section 162(m) of the Code, the Plan shall be
administered by a committee comprised solely of “outside directors” (within the
meaning of Treas. Reg. § 1.162-27(e)(3)) or such other persons as may be
permitted from time to time under Section 162(m) of the Code and the Treasury
Regulations promulgated thereunder.
 

--------------------------------------------------------------------------------


 
(b)           Powers of the Administrator.  Subject to the provisions of the
Plan and, in the case of a Committee, the specific duties delegated by the Board
to such Committee, and subject to the approval of any relevant authorities,
including the approval, if required, of any stock exchange upon which the Common
Stock is listed, the Administrator shall have the authority in its discretion:
 
(i)           to determine the Fair Market Value of the Common Stock in
accordance with Section 2(l) of the Plan;
 
(ii)           to select the Directors, Consultants and Employees to whom
Options may from time to time be granted hereunder;
 
(iii)           to determine whether and to what extent Options are granted
hereunder;
 
(iv)           to determine the number of Shares to be covered by each such
award granted hereunder;
 
(v)           to approve forms of agreement for use under the Plan;
 
(vi)           to construe and interpret the terms of the Plan and awards
granted pursuant to the Plan.
 
(c)           Effect of Administrator’s Decision.  All decisions, determinations
and interpretations of the Administrator shall be final and binding on all
Optionees and any other holders of any Options.
 
5.  Eligibility.
 
(a)           Nonstatutory Stock Options may be granted to Directors, Employees
and Consultants. Incentive Stock Options may be granted only to Employees. A
Director, Employee or Consultant who has been granted an Option may, if
otherwise eligible, be granted additional Options.
 
(b)           Each Option shall be designated in the written option agreement as
either an Incentive Stock Option or a Nonstatutory Stock Option. However,
notwithstanding such designation, to the extent that the aggregate Fair Market
Value of the Shares with respect to which Incentive Stock Options are
exercisable for the first time by the Optionee during any calendar year (under
all plans of the Company) exceeds $100,000, such Options shall be treated as
Nonstatutory Stock Options. For purposes of this Section 5(b), Incentive Stock
Options shall be taken into account in the order in which they were granted. The
Fair Market Value of the Shares shall be determined as of the time the Option
with respect to such Shares is granted.
 
(c)           Neither the Plan nor any Option shall confer upon any Optionee any
right with respect to continuation of his or her employment or consulting
relationship with the Company, nor shall it interfere in any way with his or her
right or the Company’s right to terminate his or her employment or consulting
relationship at any time, with or without cause.
 
6.  Term of Plan.
 
The Plan shall become effective upon the earlier to occur of its adoption by the
Board or its approval by the shareholders of the Company, as described in
Section 17 of the Plan. It shall continue in effect for a term of ten years
unless sooner terminated under Section 13 of the Plan.
 
7.  Term of Option.
 
The term of each Option shall be the term stated in the Option Agreement;
provided, however, that the term shall be no more than ten years from the date
of grant thereof. In the case of an Incentive Stock Option granted to an
Optionee who, at the time the Option is granted, owns stock representing more
than ten percent of the voting power of all classes of stock of the Company, the
term of the Option shall be five years from the date of grant thereof or such
shorter term as may be provided in the Option Agreement.
 
8.  Option Exercise Price and Consideration.
 
(a)           The per share exercise price for the Shares to be issued upon
exercise of any Option shall be such price as is determined by the
Administrator, but shall be subject to the following:
 
(i)           In the case of an Incentive Stock Option
 
(A)           granted to an Employee who, at the time of grant of such Option,
owns stock representing more than ten percent of the voting power of all classes
of stock of the Company, the per Share exercise price shall be no less than
110 percent of the Fair Market Value per Share on the date of grant.
 
(B)           granted to any other Employee, the per Share exercise price shall
be no less than 100 percent of the Fair Market Value per Share on the date of
grant.
 
(ii)           In the case of a Nonstatutory Stock Option granted to any person,
the per Share exercise price shall be no less than 100 percent of the Fair
Market Value per Share on the date of grant.
 
(b)           The consideration to be paid for the Shares to be issued upon
exercise of an Option, including the method of payment, shall be determined by
the Administrator (and, in the case of an Incentive Stock Option, shall be
determined at the time of grant). Such consideration may consist of (i) cash,
(ii) check or (iii) any combination of those methods of payment. In addition, if
there is a public market for the Shares, the Administrator may allow the
Optionee to elect to pay the exercise price through either of the following
procedures:
 

--------------------------------------------------------------------------------


 
(i)           A special sale and remittance procedure under which the Optionee
provides irrevocable written instructions to a designated brokerage firm to
effect the immediate sale of a portion of the purchased Shares and remit to the
Company, out of the sale proceeds available on the settlement date, an amount
sufficient to cover the aggregate option price payable for the purchased Shares
plus all applicable Federal and State income and employment taxes required to be
withheld by the Company by reason of such purchase and/or sale. The Optionee
must also provide such irrevocable written instructions to the Company to
deliver the certificates for the purchased Shares directly to such brokerage
firm to effect the sale transaction. In making its determination as to the type
of consideration to accept, the Administrator shall consider if acceptance of
such consideration may be reasonably expected to benefit the Company. Optionee
shall also deliver a properly executed exercise notice together with such other
documentation as the Administrator and a broker, if applicable, shall require to
effect an exercise of the Option. Notwithstanding the above, the Company shall
not be required to permit the Optionee to utilize the sale and remittance
procedure described above if the Company’s legal counsel advises the Company
that the procedure may violate any applicable law, regulation or regulatory
guidance.
 
(ii)           The surrender to the Company of shares of the Company’s common
stock which have already been owned by the Optionee for more than six months.
The shares of the Company’s common stock which are surrendered to the Company as
payment for Shares issued upon the exercise of an Option shall be valued at
their Fair Market Value on the date of exercise of the Option.
 
9.  Exercise of Option.
 
(a)           Procedure for Exercise; Rights as a Shareholder.  Any Option
granted hereunder shall be exercisable at such times and under such conditions
as determined by the Administrator and as permissible under the terms of the
Plan, but in no case at a rate of less than 20 percent per year over five years
from the date the Option is granted. The right to exercise an Option may be
conditioned on specific performance criteria with respect to the Company and/or
the Optionee. An Option may not be exercised for a fraction of a Share.
 
An Option shall be deemed to be exercised when written notice of such exercise
has been given to the Company in accordance with terms of the Option by the
person entitled to exercise the Option and full payment for the Shares with
respect to which the Option is exercised has been received by the Company. Full
payment may, as authorized by the Administrator, consist of any consideration
and method of payment allowable under Section 8(b) hereof. Until the issuance
(as evidenced by the appropriate entry on the books of the Company or of a duly
authorized transfer agent of the Company) of the stock certificate evidencing
such Shares, no right to vote, receive dividends or any other rights as a
shareholder shall exist with respect to the Shares, notwithstanding the exercise
of the Option. The Company shall issue (or cause to be issued) such stock
certificate promptly upon exercise of the Option. No adjustment shall be made
for a dividend or other right for which the record date is prior to the date the
stock certificate is issued, except as provided in Section 11 hereof.
 
Exercise of an Option in any manner shall result in a decrease in the number of
Shares which thereafter may be available, both for purposes of the Plan and for
sale under the Option, by the number of Shares as to which the Option is
exercised.
 
(b)           Termination of Directorship, Employment or Consulting
Relationship.  Except as otherwise provided in subsections (c) and (d) below, in
the event of termination of an Optionee’s Continuous Status as a Director,
Employee or Consultant (but not in the event of an Optionee’s change of status
from Employee to Director or Consultant (in which case an Employee’s Incentive
Stock Option shall automatically convert to a Nonstatutory Stock Option three
months and one day following such change of status) or from Director or
Consultant to Employee), such Optionee may, but only within three months after
the date of such termination (and in no event later than the expiration date of
the term of such Option as set forth in the Option Agreement), exercise his or
her Option to the extent that the Optionee was entitled to exercise it at the
date of such termination; provided, however, that the Administrator may extend
the period during which a Nonstatutory Stock Option may be exercised following
such termination on a case-by-case basis, as the Administrator deems appropriate
in the Administrator’s discretion. To the extent that the Optionee was not
entitled to exercise the Option at the date of such termination, or if the
Optionee does not exercise such Option to the extent so entitled within the time
specified herein, the Option shall terminate.
 
(c)           Disability of Optionee.  In the event of termination of an
Optionee’s Continuous Status as a Director, Employee or Consultant as a result
of his or her disability, the Optionee may, but only within 12 months from the
date of such termination (and in no event later than the expiration date of the
termination of such Option as set forth in the Option Agreement), exercise the
Option to the extent otherwise entitled to exercise it at the date of such
termination. However, in the event of termination of an Optionee’s Continuous
Status as a Director, Employee or Consultant as a result of his or her
“permanent disability” as such term is defined in Section 22(e)(3) of the Code,
the Optionee shall be entitled, but only within 12 months from the date of such
termination (and in no event later than the expiration date of the term of such
Option as set forth in the Option Agreement), to exercise all Options such
Director, Employee or Consultant would have been entitled to exercise had such
Director, Employee or Consultant remained employed for one year from the date of
such termination. If such disability is not a “permanent disability,” in the
case of an Incentive Stock Option such Incentive Stock Option shall
automatically cease to be treated as an Incentive Stock Option and shall be
treated for tax purposes as a Nonstatutory Stock Option three months and one day
following such termination. If the Optionee does not exercise such Option to the
extent so entitled within the time specified herein, the Option shall terminate,
and the Shares covered by such Option shall revert to the Plan.
 

--------------------------------------------------------------------------------


(d)           Death of Optionee.  In the event of the death of an Optionee, the
Optionee’s estate or any person who acquired the right to exercise the Option by
bequest or inheritance shall be entitled, but only within 12 months from the
date of such termination (and in no event later than the expiration date of the
term of such Option as set forth in the Option Agreement), to exercise all
Options such Director, Employee or Consultant would have been entitled to
exercise had such Director, Employee or Consultant remained employed for one
year from the date of such termination. All remaining Shares covered by the
unexercisable portion of the Option shall immediately revert to the Plan. If,
after the Optionee’s death, the Optionee’s estate or a person who acquires the
right to exercise the Option by bequest or inheritance does not exercise the
Option within the time specified herein, the Option shall terminate, and the
Shares covered by such Option shall revert to the Plan.
 
(e)           Rule 16b-3.  Options granted to a person subject to Section 16(b)
of the Exchange Act must comply with Rule 16b-3 and shall contain such
additional conditions or restrictions as may be required thereunder to qualify
for the maximum exemption from Section 16 of the Exchange Act with respect to
Plan transactions.
 
10.  Non-Transferability of Options.
 
Options may not be sold, pledged, assigned, hypothecated, transferred, or
disposed of in any manner other than by will or by the laws of descent or
distribution and may be exercised, during the lifetime of the Optionee, only by
the Optionee; provided, however, that any Nonstatutory Stock Option may be
transferred by the optionee to any member of the Optionee’s immediate family, to
a partnership the members of which (other than the Optionee) are all members of
the Optionee’s immediate family, or to a family trust the beneficiaries of which
(other than the Optionee) are all members of the Optionee’s immediate family.
 
11.  Adjustments Upon Changes in Capitalization or Merger.
 
(a)           Changes in Capitalization.  Subject to any required action by the
shareholders of the Company, the number of shares of Common Stock covered by
each outstanding Option, and the number of shares of Common Stock that have been
authorized for issuance under the Plan but as to which no Options have yet been
granted or that have been returned to the Plan upon cancellation or expiration
of an Option, as well as the price for each share of Common Stock covered by
each such outstanding Option, shall be proportionately adjusted for any increase
or decrease in the number of issued shares resulting from a stock split, reverse
stock split, stock dividend, combination or reclassification of the Common
Stock, or any other increase or decrease as determined by the Administrator.
Such adjustment shall be made by the Administrator, whose determination in that
respect shall be final, binding and conclusive. Except as expressly provided
herein, no issuance by the Company of shares of stock of any class, or
securities convertible into shares of stock of any class, shall affect, and no
adjustment by reason thereof shall be made with respect to, the number of shares
of Common Stock subject to an Option.
 
(b)           Terminating Events.  A Terminating Event shall be defined as any
one of the following events: (i) a dissolution or liquidation of the Company;
(ii) a reorganization, merger or consolidation of the Company with one or more
corporations, as the result of which (A) the Company is not the surviving
corporation or (B) the Company becomes a subsidiary of another corporation
(which shall be deemed to have occurred if another corporation shall own
directly or indirectly, over 50 percent of the aggregate voting power of all
outstanding equity securities of the Company); (iii) a sale of substantially all
the assets of the Company to another corporation; or (iv) a sale of the equity
securities of the Company representing more than 50 percent of the aggregate
voting power of all outstanding equity securities of the Company to any person
or entity, or any group of persons and/or entities acting in concert. Upon a
Terminating Event (i) the Company shall deliver to each optionee, no less than
thirty days prior to the Terminating Event, written notification of the
Terminating Event and the optionee’s right to exercise all options granted
pursuant to this Plan, whether or not vested under this Plan or applicable stock
option agreement, and (ii) all outstanding options granted pursuant to this Plan
shall completely vest and become immediately exercisable as to all shares
granted pursuant to the option immediately prior to such Terminating Event. This
right of exercise shall be conditional upon execution of a final plan of
dissolution or liquidation or a definitive agreement of consolidation or merger.
Upon the occurrence of the Terminating Event all then outstanding options and
the Plan shall terminate; provided, however, that any outstanding options not
exercised as of the occurrence of the Terminating Event shall not terminate if
there is a successor corporation which assumes the outstanding options or
substitutes for such options, new options covering the stock of the successor
corporation with appropriate adjustments as to the number and kind of shares and
prices.
 
(c)           Compliance with Incentive Stock Option
Provisions.  Notwithstanding anything to the contrary herein, each adjustment
made to an Incentive Stock Option pursuant to this Section 11 shall comply with
the rules of Section 424(a) of the Code, and no adjustment shall be made that
would cause any Incentive Stock Option to become a Nonstatutory Stock Option.
 
12.  Time of Granting Options.
 
The date of grant of an Option shall, for all purposes, be the date on which the
Administrator makes the determination granting such Option, or such other date
as is determined by the Administrator. Notice of the determination shall be
given to each Director, Employee or Consultant to whom an Option is so granted
within a reasonable time after the date of such grant.
 

--------------------------------------------------------------------------------


13.  Amendment and Termination of the Plan.
 
(a)           Amendment and Termination.  The Board may at any time amend,
alter, suspend or discontinue the Plan, but no amendment, alteration, suspension
or discontinuation shall be made which would impair the rights of any Optionee
under any grant theretofore made, without his or her consent. In addition, to
the extent necessary and desirable to comply with Rule 16b-3 under the Exchange
Act or with Section 422 of the Code (or any other applicable law or regulation,
including the requirements of the NASD or an established stock exchange), the
Company shall obtain shareholder approval of any Plan amendment in such a manner
and to such a degree as required.
 
(b)           Effect of Amendment or Termination.  Any amendment or termination
of the Plan shall not affect Options already granted, and such Options shall
remain in full force and effect as if this Plan had not been amended or
terminated, unless mutually agreed otherwise between the Optionee and the
Administrator, which agreement must be in writing and signed by the Optionee and
the Company.
 
14.  Conditions Upon Issuance of Shares.
 
Shares shall not be issued pursuant to the exercise of an Option unless the
exercise of such Option and the issuance and delivery of such Shares pursuant
thereto shall comply with all relevant provisions of law, including, without
limitation, the laws of the United States, including the Securities Act of 1933,
as amended, the Exchange Act, the rules and regulations promulgated thereunder,
and the requirements of any stock exchange upon which the Common Stock may then
be listed, and shall be further subject to the approval of counsel for the
Company with respect to such compliance. As a condition to the exercise of an
Option, the Company may require the person exercising such Option to represent
and warrant at the time of any such exercise that the Shares are being purchased
only for investment and without any present intention to sell or distribute such
Shares if, in the opinion of counsel for the Company, such a representation is
required by any of the aforementioned relevant provisions of law.
 
15.  Reservation of Shares.
 
During the term of this Plan, the Company shall at all times reserve and keep
available such number of Shares as shall be sufficient to satisfy the
requirements of the Plan. The inability of the Company to obtain authority from
any regulatory body having jurisdiction, which authority is deemed by Company
counsel to be necessary to the lawful issuance and sale of any Shares hereunder,
shall relieve the Company of any liability in respect of the failure to issue or
sell such Shares as to which such requisite authority shall not have been
obtained.
 
16.  Agreements.
 
Options shall be evidenced by written agreements in such form as the
Administrator shall approve from time to time.
 
17.  Shareholder Approval.
 
Continuance of the Plan shall be subject to approval by the shareholders of the
Company within 12 months before or after the date the Plan is adopted. Such
shareholder approval shall be obtained in the degree and manner required under
applicable state and federal law and the rules of any stock exchange upon which
the Common Stock is listed.
 
18.  Information to Optionees and Purchasers.
 
The Company shall provide to each Optionee and to each individual who acquires
Shares pursuant to the Plan, not less frequently than annually during the period
such Optionee or purchaser has one or more Options outstanding, and, in the case
of an individual who acquires Shares pursuant to the Plan, during the period
such individual owns such Shares, copies of annual financial statements. The
Company shall not be required to provide such statements to key employees whose
duties in connection with the Company assure their access to equivalent
information.
 


 
 

--------------------------------------------------------------------------------

 
 
HERITAGE COMMERCE CORP
2004 STOCK OPTION PLAN


STOCK OPTION AGREEMENT
 
Capitalized terms used without definition in this Stock Option Agreement (the
“Option Agreement”) shall have the meanings given such terms in the Heritage
Commerce Corp 2004 Stock Option Plan (the “Plan”).
 
I.
NOTICE OF STOCK OPTION GRANT


                      TO:
 


 
1.
Option.  You have been granted an option to purchase shares of common stock (the
“Shares”) of Heritage Commerce Corp, a California corporation (the “Company”),
subject to the terms and conditions of the Plan and this Option Agreement, as
follows:

 
 
Date of Grant:

 
 
Exercise Price per Share:

 
 
Total Number of Shares Granted

 
 
Total Exercise Price:

 
 
Type of Option:                                  NQ

 
 
Expiration Date:                                  10 Years From Date of Grant

 
2.           Vesting and Expiration:  Vesting at 1/1460th of the grant per day
until vested.
 
3.           Termination.  So long as the Optionee maintains Continuous Status
as a Director, Employee or Consultant, this Option may be exercised, in whole or
in part, with respect to any vested Shares, anytime prior to the Expiration
Date.  If the Optionee’s Continuous Status as a Director, Employee or Consultant
terminates for any reason, the Optionee shall have that amount of time set forth
in Section 9 of the Plan to exercise any vested Shares, after which time this
Option shall expire.
 
II.
 
AGREEMENT
 
1.           Grant of Option.  The Company hereby grants to the Optionee (the
“Optionee”) named in the Notice of Stock Option Grant set forth above (the
“Notice of Grant”) an option (the “Option”) to purchase the total number of
Shares set forth in the Notice of Grant, at the exercise price per share set
forth in the Notice of Grant (the “Exercise Price”), subject to the terms,
definitions and provisions of the Plan, which is incorporated herein by
reference.
 
2.           Exercise of Option.
 
(a)           Right to Exercise.  This Option shall be exercisable prior to its
expiration date only, in accordance with the Vesting Schedule set out in the
Notice of Grant and with the applicable provisions of the Plan and this Option
Agreement.
 
(b)           Method of Exercise.  This Option shall be exercisable by written
notice which shall state the election to exercise the Option, the number of
Shares with respect to which the Option is being exercised, and such other
representations and agreements as to the Optionee’s investment intent with
respect to the Shares as may be required by the Company pursuant to the
provisions of the Plan.  Such notice is attached hereto as Exhibit A.   The
written notice shall be signed by the Optionee and shall be delivered in person
or by certified mail to the Secretary of the Company.  The written notice shall
be accompanied by payment of the Exercise Price.  This Option shall be deemed to
be exercised upon receipt by the Company of such written notice accompanied by
the Exercise Price.
 
(c)           Compliance with Law.  No Shares will be issued pursuant to the
exercise of any Option unless such issuance and such exercise shall comply with
all relevant provisions of law and the requirements of any stock exchange upon
which the Shares may then be listed.  Assuming such compliance, for income tax
purposes the Shares shall be considered transferred to the Optionee on the date
on which the Option is exercised with respect to such shares.
 

--------------------------------------------------------------------------------


3.           Method of Payment.  Subject to Section 8, payment of the Exercise
Price shall be paid by (a) cash, (b) check or (c)  any combination of those
methods of payment.  In addition, if there is a public market for the Shares,
the Optionee may elect to pay the Exercise Price through a special sale and
remittance procedure under which the Optionee provides irrevocable written
instructions to a designated brokerage firm to effect the immediate sale of a
portion of the purchased Shares and remit to the Company, out of the sale
proceeds available on the settlement date, an amount sufficient to cover the
aggregate option price payable for the purchased Shares plus all applicable
Federal and State income and employment taxes required to be withheld by the
Company by reason of such purchase and/or sale.  The Optionee must also provide
such irrevocable written instructions to the Company to deliver the certificates
for the purchased Shares directly to such brokerage firm to effect the sale
transaction.  Notwithstanding the above, the Company shall not be required to
permit the Optionee to utilize the sale and remittance procedure described above
if the Company’s legal counsel advises the Company that the procedure may
violate any applicable law, regulation or regulatory guidance.
 
4.           Optionee’s Representations.  In the event the Shares purchasable
pursuant to the exercise of this Option have not been registered under the
Securities Act of 1933, as amended, at the time this Option is exercised,
Optionee shall, if required by the Company, concurrently with the exercise of
all or any portion of this Option, deliver to the Company an investment
representation statement in a form reasonably required by the Company.
 
5.           Non-Transferability of Option; Assignment by Company.  This Option
may not be transferred in any manner otherwise than by will or by the laws of
descent or distribution and may be exercised during the lifetime of Optionee
only by Optionee; provided, however, that any Nonstatutory Stock Option may be
transferred by Optionee to any member of Optionee’s immediate family, to a
partnership the members of which (other than Optionee) are all members of
Optionee’s immediate family, or to a family trust the beneficiaries of which
(other than Optionee) are all members of Optionee’s immediate family.  The terms
of this Option shall be binding upon the executors, administrators, heirs,
successors and assigns of Optionee.  The Company may assign any of its rights
under this Option Agreement to single or multiple assignees, and this Option
Agreement shall inure to the benefit of the successors and assigns of the
Company.
 
6.           Restrictions on Transfer.  All certificates representing Shares
purchased under this Option Agreement may be imprinted with an appropriate
legend with respect to any applicable restriction on transfer.  The Company may
issue appropriate stop-transfer instructions to its transfer agent to ensure
compliance with these transfer restrictions.  If the Company transfers its own
securities, it may make appropriate notations to the same effect in its own
records.  The Company shall not be required to transfer on its books any Shares
that have been sold or transferred in violation of any of the provisions of the
Plan or this Option Agreement, or to treat as the owner of such Shares or to
accord the right to vote or pay dividends to any purchaser or transferee to whom
such Shares has been sold or transferred.
 
7.           Market Stand-Off Agreement.  Optionee hereby agrees that if so
requested by the Company or any representative of the underwriters in connection
with the first registration statement of the Company to become effective under
the Securities Act which includes securities to be sold on behalf of the Company
to the public in an underwritten public offering, Optionee shall not sell or
otherwise transfer the Shares or any other securities of the Company during the
180-day period following the effective date of such registration statement.  The
Company may impose stop-transfer instructions with respect to securities subject
to the foregoing restrictions until the end of such 180-day period.  Optionee
agrees that the Company may assign his or her obligation hereunder to any
underwriter of the Company’s initial public offering.
 
8.           Acknowledgments of Optionee.
 
(a)           NO RIGHT OF EMPLOYMENT.  OPTIONEE ACKNOWLEDGES AND AGREES THAT THE
VESTING OF SHARES PURSUANT TO THE OPTION IS EARNED ONLY BY CONTINUING
CONSULTANCY OR EMPLOYMENT AT THE WILL OF THE COMPANY (NOT THROUGH THE ACT OF
BEING HIRED, BEING GRANTED THIS OPTION OR ACQUIRING SHARES HEREUNDER).  OPTIONEE
FURTHER ACKNOWLEDGES AND AGREES THAT NOTHING IN THIS AGREEMENT, NOR IN THE
HERITAGE COMMERCE CORP 2004 STOCK OPTION PLAN THAT IS INCORPORATED HEREIN BY
REFERENCE, SHALL CONFER UPON OPTIONEE ANY RIGHT WITH RESPECT TO CONTINUATION OF
EMPLOYMENT OR CONSULTANCY BY THE COMPANY, NOR SHALL IT INTERFERE IN ANY WAY WITH
OPTIONEE’S RIGHT OR THE COMPANY’S RIGHT TO TERMINATE OPTIONEE’S EMPLOYMENT OR
CONSULTANCY AT ANY TIME, WITH OR WITHOUT CAUSE.
 
(b)           Receipt of Plan.  Optionee acknowledges receipt of a copy of the
Plan and represents that he or she is familiar with the terms and provisions
thereof, and hereby accepts this Option subject to all of the terms and
provisions thereof.  Optionee has reviewed the Plan and this Option in their
entirety, has had an opportunity to obtain the advice of counsel prior to
executing this Option and fully understands all provisions of the
Option.  Optionee hereby agrees to accept as binding, conclusive and final all
decisions or interpretations of the Administrator upon any questions arising
under the Plan or this Option.  Optionee further agrees to notify the Company
upon any change in the residence address indicated above.
 

--------------------------------------------------------------------------------


9.           Notice.  Any notice required or permitted under this Option
Agreement shall be given in writing and shall be deemed effectively given upon
personal delivery or upon deposit in the United States mail by certified mail,
with postage and fees prepaid, addressed to the party at its address as shown
below, or to such other address as such party may designate in writing from time
to time to the other party.
 
10.           Entire Agreement; Governing Law.  The Plan is incorporated herein
by reference.  The Plan and this Option Agreement constitute the entire
agreement of the parties with respect to the subject matter hereof and supersede
in their entirety all prior undertakings and agreements of the Company and the
Optionee with respect to the subject matter hereof, and may not be modified
adversely to the Optionee’s interest except by means of a writing signed by the
Company and Optionee.  In case of conflict between the provisions in the Plan
and this Option Agreement, the provisions in the Plan shall prevail.  This
Option Agreement is governed by California law except for that body of law
pertaining to conflict of laws.
 


 


 
Date:                                                                                                      
HERITAGE COMMERCE CORP
 
By: ________________________________
       Walter T. Kaczmarek, CEO
 
       
 
                
 
 
 
 
 
 
 
 
 
          
 

 
 

--------------------------------------------------------------------------------

 

Exhibit A
 
HERITAGE COMMERCE CORP
2004 STOCK OPTION PLAN
EXERCISE NOTICE
 
TO:                      Heritage Commerce Corp
150 Almaden Boulevard
San Jose, California 95113
 
ATTN: __________________
 
SUBJECT:
NOTICE OF EXERCISE OF STOCK OPTION

 
 
In respect to the stock option granted to the undersigned on _____________, to
purchase an aggregate of _________ shares of the Company’s Common Stock, this is
official notice that the undersigned hereby elects to exercise such option to
purchase shares as follows:


NUMBER OF SHARES:         
__________________________________                                                                                                             
 
DATE OF PURCHASE:         
__________________________________                                                                                                                   
 
MODE OF PAYMENT:         
__________________________________                                                                                                                
                                                  (Certified check, cash or
other [specify])
 
The shares should be issued as follows:
 
NAME:                                   
__________________________________      
 
ADDRESS:                             __________________________________        
 
                                                   ___________________________________                                                                                                             
                                                                                                     
                                                                                                       
                               
 
Signed:                                  
__________________________________        
 
Dated:                                      
___________________________________                                                                                                             
                                                                                                     
               
 
Please send this notice of exercise to:
 
Heritage Commerce Corp
150 Almaden Boulevard
San Jose, California 95113
   Attn:  ___________________
 
 
 
 
 

 
 

--------------------------------------------------------------------------------

 
